Citation Nr: 0614776	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-43 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to September 16, 2003 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	McDaniel & McDaniel Disability 
Consultants



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to June 
1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that granted a claim for 
service connection for PTSD and assigned an effective date of 
September 16, 2003.



FINDINGS OF FACT

1.  Unappealed RO decisions, the most recent in September 
1997, denied service connection for PTSD.  

2.  In a May 2004 rating decision, the RO reopened and 
granted the veteran's claim for PTSD, and awarded a 70 
percent rating from September 16, 2003, the date of the 
veteran's claim.  

3.  A formal or informal claim for service connection for 
PTSD was not received between the date of the notification of 
the September 1997 rating decision that denied service 
connection for PTSD and the claim received on September 16, 
2003 for service connection for PTSD.

4.  In the year prior to September 16, 2003, the evidence did 
not establish each of the following: a diagnosis of PTSD, 
credible supporting evidence that the claimed in-service 
stressor occurred, and a link, established by medical 
evidence, between PTSD and an in-service stressor.  




CONCLUSION OF LAW

The requirements for an effective date prior to September 16, 
2003 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.114, 3.400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he should be granted 
service connection for PTSD from one year prior to the date 
of his claim on September 16, 2003.  He reasons that 
according to 38 U.S.C.A. § 5110(g), he is entitled to this 
earlier effective date because he has experienced the 
symptoms of PTSD since he returned from Vietnam in June 1969.  
He points out that section 5110(g) of the United States Code 
allows for such a retroactive award when a change in the law 
has occurred.  He asserts that the law pertaining to PTSD 
changed on April 11, 1980.

Generally, the effective date of an award of service 
connection is a day following separation from service, if an 
application for benefits is received within one year of the 
date of the veteran's separation from service.  Otherwise, 
the effective date is the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

The veteran is correct in pointing out an exception to the 
general rule which provides for an earlier effect date one 
year earlier than the date the claim was received when there 
is a liberalizing law or regulation which allows for an award 
of compensation .  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).  The law further states that in no event shall 
such award or increase be retroactive for more than one year 
from the date of the application, or prior to the date of the 
administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g).  

A review of the evidence of record discloses that the veteran 
originally filed a claim for service connection for PTSD in 
November 1987.  The RO denied this claim in April 1988 and 
although the veteran expressed disagreement with the decision 
and a statement of the case was issued, a substantive appeal 
was not received.  The RO again considered and denied the 
veteran's claim for service connection for PTSD in unappealed 
decisions dated in March 1993 and September 1997.  The 
veteran was sent notice of each denial and of his appellate 
rights.  As such, these RO decisions are final decisions.  
38 U.S.C.A. § 7105(a), (c); 38 C.F.R. §§ 3.105, 3.2600, 
20.200, 20.1103.  After the September 1997 decision, the 
record contains no correspondence from the veteran indicating 
a desire to file a claim for service connection for PTSD 
until the claim received by the RO on September 16, 2003.  In 
its May 2004 rating decision, the RO received new and 
material evidence and granted service connection for PTSD and 
awarding a 70 percent rating from the date of the veteran's 
claim, September 16, 2003.  

The first question here is whether the veteran filed a claim 
before September 16, 2003.   Under VA laws and regulations, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under laws administered by the VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a member of Congress or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet.App. 196, 199 (1992).  

To determine when a claim was received, the Board must review 
all communication in the claims file that may be construed as 
an application for a claim.  See Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).  This is necessary because 
generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
However, the effective date based on the submission of new 
and material evidence received after a final disallowance of 
a claim is the date of receipt of a new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  The requirements described in the here 
are the proper law and regulations to consider in selection 
of the effective date for the award of service connection for 
PTSD.  As noted above, the claim for PTSD was first denied in 
May 1988, and in March 1993, the RO declined to reopen the 
claim.  In June 1997, the veteran submitted a statement to 
the RO asking that his claim for PTSD be reopened.  Later 
that month, the RO sent the veteran a letter asking that he 
submit additional information within one year of the date of 
the letter, otherwise, entitlement is established, it may not 
be paid prior to the date of its receipt.   In September 
1997, the RO sent the veteran a letter stating that because 
it had not received additional evidence from him, his claim 
was denied.  There is no evidence in the claims folder 
showing the veteran communicated with the RO in any way after 
the RO letters of June 1997 and September 1997 until it 
received his statement of September 16, 2003.  Accordingly, 
the Board finds that a formal or informal claim was not 
receive prior to the September 16, 2003, date.  

Next, this decision will address the contentions of the 
veteran regarding a change in the law.  Specifically, the 
veteran and his representative allege that VA failed to 
properly apply 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114(a).  The veteran refers to a 1980 change in 
diagnostic codes referring to PTSD and alleges this is either 
a liberalizing issuance or administrative issue which 
justifies an earlier effective date for his award.  The Board 
does not agree.  His claims for PTSD were denied on multiple 
occasions, the last in 1997, prior to the eventual award in 
2003.  His benefit was not granted based upon the change in 
the diagnostic code for PTSD in 1980, but as, on the facts 
found following his September 2003 claim.  

VA's implementing regulation, 38 C.F.R. § 3.114(a), states 
that, where compensation is awarded pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, a claimant 
cannot receive retroactive payment unless the evidence shows 
that the claimant met all eligibility criteria for the 
liberalizing benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of his claim. 
38 C.F.R. § 3.114(a). This requirement fulfills the intent of 
section 5110(g) with regard to laws or issues that are 
effective prospectively.  Finally, 38 C.F.R. § 3.114 also 
states that if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request. 38 
C.F.R. § 3.114(a)(3).  

An examination of whether the evidence shows that the veteran 
met all eligibility criteria for service connection for PTSD 
on the effective date of the liberalizing law (April 11, 
1980), and whether such eligibility existed continuously from 
that date to the date of his claim.  To prove service 
connection for PTSD, the record must contain:  (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  Here, the May 2004 rating decision that granted 
service connection for PTSD noted that the additional 
evidence received included a diagnosis of PTSD from an April 
2004 VA examination and an August 2003 report of John C. 
Lindgren, M.D., as well as evidence submitted by the veteran 
in October 2003 of his in-service stressors, consisting of 
service records documenting the attacks undergone at the base 
where the veteran was stationed during service.  The RO 
conceded the stressors based on the service records provided 
by the veteran during this claim period, but not before.  
Also, Dr. Lindgren's report provided a nexus opinion relating 
the veteran's PTSD to his combat activities.  The sum of this 
evidence was not present at any time prior to the September 
2003 claim, and without such evidence, service connection for 
PTSD could not have been granted.  

As stated above, the veteran claims that the addition of a 
Diagnostic Code for PTSD on April 11, 1980, was a 
liberalizing issuance, and, therefore, he is entitled to an 
effective date one year earlier than the date of claim 
pursuant to 38 U.S.C.A. § 5110(g).  The Board acknowledges 
that VA's Office of General Counsel held in VAOPGCPREC 26-97 
that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a).  However, the 
General Counsel also held that an effective date prior to the 
date of the claim cannot be assigned under section 3.114(a) 
unless the claimant met all eligibility criteria for the 
liberalized benefit on April 11, 1980, the date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim.  

The Board notes that the veteran has reported he has 
experienced PTSD symptoms since his return from Vietnam.  The 
evidence of record does not show that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). The first diagnosis 
of PTSD was made in October 1996.  Since he did not have a 
competent medical diagnosis of this disability as of April 
11, 1980, he did not satisfy all eligibility criteria for the 
establishment of service connection for PTSD.

Based on this record, the Board finds that the RO was correct 
in assigning September 16, 2003, as the effective date for 
the grant of service connection for PTSD.  That claim 
represented the first claim for service connection for PTSD 
following the final September 1997 rating decision that 
denied service connection for PTSD.  It is settled law that 
the effective date for the grant of service connection 
following a final decision is the date of the reopened claim.  
See Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In 
Sears, the Court explained that the statutory framework did 
not allow an effective date back to the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim.  For these 
reasons, the Board concludes that there is no basis for an 
effective date prior to September 16, 2003 and the veteran's 
claim is denied.  

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in October 2003, December 2004, and March 
2005

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.  


ORDER

An effective date prior to September 16, 2003 for the grant 
of service connection for PTSD is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


